Citation Nr: 1442780	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  12-01 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from December 1968 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the Veteran's claim of service connection for diabetes mellitus.  The Veteran disagreed with this decision later in March 2011.  He perfected a timely appeal in January 2012.  An RO hearing was held on the Veteran's claims in June 2012 and a Travel Board hearing was held at the RO in July 2013 before the undersigned Veterans Law Judge.  Copies of the hearing transcripts from both of these hearings have been added to the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that he incurred diabetes mellitus during active service.  Although his argument is not a model of clarity, it appears that he contends in the alternative that his diabetes mellitus existed prior to service and was aggravated by service due to a poor in-service diet.

The Board notes that the RO denied this claim in the currently appealed rating decision issued in March 2011 based, in part, on the fact that there were no complaints of or treatment for diabetes mellitus in the Veteran's available service treatment records.  This RO finding reflects a misunderstanding of relevant case law governing service connection claims.  It is well-settled that the lack of in-service complaints of or treatment for a claimed disability does not preclude granting service connection.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  A review of the Veteran's claims file shows that he has been diagnosed as having and treated for diabetes mellitus by both VA and private treating clinicians since approximately 2010.  The Veteran's VA outpatient treatment records also show that he is treating his current diabetes mellitus through a restricted diet and an oral hypoglycemic agent.  

The Board notes in this regard that VA's duty to assist includes scheduling a VA examination when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  To date, the Veteran has not been scheduled for appropriate VA examination to determine the nature and etiology of his diabetes mellitus.  Given the record evidence of current disability due to diabetes mellitus that may be attributable to active service, and given the Veteran's assertions, the Board finds that, on remand, he should be scheduled for appropriate VA examination to determine the nature and etiology of his diabetes mellitus.  Id.

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.  The Board notes in this regard that it is not clear from a review of the record whether the Veteran was diagnosed as having and treated for diabetes mellitus prior to his entry on to active service in December 1968.  The Veteran testified at his RO hearing in December 2012 that he had been diagnosed as having diabetes mellitus in 2008 and was not aware that he had this disability prior to active service.  See RO hearing transcript dated June 12, 2012, at pp. 3.  He subsequently testified at his Board hearing in July 2013 that he had been diagnosed as having diabetes mellitus in 1962 when he was age 13 or 14 (several years prior to service) and had taken metformin on and off prior to service in order to treat his pre-service diabetes mellitus.  See Board hearing transcript dated July 10, 2013, at pp. 4.  He also testified in July 2013 that he stopped taking metformin prior to his entry on to active service.  Id.  Given the Veteran's apparent assertion that his diabetes mellitus existed prior to service and was aggravated by service, and because this claim is being remanded for additional development, the Board finds that, on remand, he should be asked to identify any private providers who treated him for diabetes mellitus prior to his entry on to active service in December 1968 so that the AOJ can attempt to obtain any records that may be available from these providers.  

The Board acknowledges that, given the length of time which has elapsed since the Veteran's reported pre-service treatment for diabetes mellitus, records from any private provider(s) who treated him during this time period may no longer exist and may not be obtainable by the AOJ on remand.  If these records are not identified adequately by the Veteran on remand, then the AOJ has no duty to attempt to obtain them.  See Loving v. Nicholson, 19 Vet. App. 96, 102-03 (2005) (finding duty to assist claimant in obtaining records only extends to existing records that are relevant and that claimant adequately identifies); see also 38 U.S.C. § 5103A(c); 38 C.F.R. § 3.159(c)(2).   The Veteran is advised to cooperate with VA's efforts to identify and attempt to obtain any relevant records, to include any pre-service treatment records for diabetes mellitus.  The Court has held in this regard that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for diabetes mellitus since his service separation.  Ask the Veteran also to identify any private clinician(s) who treated him for diabetes mellitus prior to his entry on to active service in December 1968.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  If, and only if, the Veteran adequately identifies any private clinician(s) who treated him for diabetes mellitus prior to December 1968, then the AOJ should attempt to obtain these private records.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his diabetes mellitus.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner is asked to identify all forms of diabetes mellitus (whether type I or type II) currently experienced by the Veteran, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that diabetes mellitus, if diagnosed, is related to active service or any incident of service.  

The examiner also is asked to state whether diabetes mellitus, if diagnosed, clearly and unmistakably existed prior to the Veteran's entry on to active service in December 1968, and if so whether any aggravation of the preexisting condition was clearly and unmistakably due to the natural progress of the condition .  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

The examiner is advised that the Veteran contends that he incurred diabetes mellitus during active service.  He alternatively contends that his diabetes mellitus existed prior to service and was aggravated by service (specifically as a result of a poor in-service diet).  The examiner also is advised that the lack of in-service complaints of or treatment for diabetes mellitus is not persuasive evidence that it did not occur during active service.

3.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

